                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                   Case No. 2:19-cr-1
                                                     HON. GORDON D. QUIST
JESSE RAY HAMILTON,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

        Defendant appeared before the undersigned on January 24, 2019, for an

arraignment and initial appearance on the indictment charging defendant with

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine,

Possession with Intent to Distribute Methamphetamine, and Distribution of

Methamphetamine. The government has filed a motion for detention and pretrial

services has recommended the same. Defense counsel may request hearing at a later

time.

        Defendant shall be detained pending further proceedings.


        IT IS SO ORDERED.

                                           /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: January 24, 2019
